DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0141381) (“Kim”).
With regard to claim 1, figure 4 of Kim discloses a method for fabricating semiconductor device, comprising: forming a gate structure 147 on a substrate 100; forming a first spacer 152 adjacent to the gate structure 147, wherein the first spacer 152 comprises silicon carbon nitride (SiCN) (“first spacer 151 may include SiN or SiCN”, par [0050]); forming a second spacer 152 adjacent to the first spacer 151, wherein the second spacer 152 comprises silicon oxycarbonitride (SiOCN) (“second spacer 152 may include SiOCN”, par [0053]); and forming a source/drain region 161 adjacent to two sides of the second spacer 152.
With regard to claim 2, figure 4 of Kim discloses forming a third spacer 153 adjacent to the second spacer 152, wherein the third spacer 153 comprises SiCN (“third spacer 153 may include SiN or SiCN”, par [0057]).
With regard to claim 3, figure 4 of Kim discloses that the third spacer 153 is I-shaped (“third spacer 153 may be in an “I” shape”, par [0058]).
With regard to claim 8, figure 4 of Kim discloses that the first spacer 151 is L-shaped (“first spacer 151 may be in an “L” shape”, par [0051]).
With regard to claim 9, figure 4 of Kim discloses that the second spacer 152 is L-shaped (“second spacer 152 having an “L” shape”, par [0055]).
With regard to claim 10, figure 4 of Kim discloses that the first spacer 151 directly contacts the second spacer 152.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0141381) (“Kim”) in view of Ting et al. (US 2009/0186475) (“Ting”).
With regard to claim 4, figure 4 of Kim discloses forming a lightly doped drain (LDD) adjacent to two sides of the third spacer; forming a fourth spacer adjacent to the third spacer; and forming the source/drain region adjacent to two sides of the fourth spacer.
However, figure 20 of Ting discloses forming a lightly doped drain (LDD) 121 adjacent to two sides of the third spacer 129; forming a fourth spacer 133 adjacent to the third spacer 129; and forming the source/drain region 135 adjacent to two sides of the fourth spacer 133.
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Kim with the spacers as taught in Ting in order to provide a mask when forming the source/drain in each of the epitaxial layers in the substrate by ion implantation.  See par [0032] of Ting.  It would also have been obvious to for the source and drain of Kim with the lightly doped drain as taught in Ting in order to prevent the effects of hot-electron degradation.  See par [0027] of Ting. 
With regard to claim 5, Kim does not disclose that the fourth spacer comprises silicon nitride.
However, figure 20 of Ting discloses that the fourth spacer 133 comprises silicon nitride (“nitrogen-containing dielectric materials”, par [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Kim with the spacers as taught in Ting in order to provide a mask when forming the source/drain in each of the epitaxial layers in the substrate by ion implantation.  See par [0032] of Ting.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0141381) (“Kim”).
With regard to claim 6, Kim does not explicitly teach that the first spacer and the second spacer comprise a same thickness.
However, figure 4 of Kim does discloses that the first spacer 151 comprises a first width W1 which may be about 20 to about 50 Å. See par [0086].  Second spacer 152 discloses a second width W2 that may be about 30 to about 100 Å”  See par [0086].  Thus, Kim teaches that for instances the widths W2 and W3 can both be 40 angstroms.  
Therefore, it would have been obvious to one of ordinary skill in the art to form the spacer thickness of figure 4 of Kim at the same thickness in order to form the spacer layers using the same process. 
Moreover, there is no evidence indicating the range of the same thickness is critical and the Federal Circuit has held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05 II. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
With regard to claim 7, Kim does not explicitly teach that the first spacer and the second spacer comprise different thicknesses.
However, figure 4 of Kim does discloses that the first spacer 151 comprises a first width W1 which may be about 20 to about 50 Å. See par [0086].  Second spacer 152 discloses a second width W2 that may be about 30 to about 100 Å”  See par [0086].  Thus, Kim teaches that for instance W1 can be 20 Å and W2 can be 100 Å. 
Therefore, it would have been obvious to one of ordinary skill in the art to form the spacer thickness of figure 4 of Kim at different thicknesses in order to form the spacer layers using slightly different processes. 
Moreover, there is no evidence indicating the range of different thickness is critical and the Federal Circuit has held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05 II. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             8/12/2022